DETAILED ACTION
1.          Claims 1-11 and 22-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 8/31/2018, 2/21/2019, 12/17/2019, and 4/13/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claims 1, 6-11, 22, 23, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2016/0323022 A1 to Rahman et al. (hereinafter “Rahman”).
            Regarding Claim 1, Rahman discloses a Channel State Information (CSI) feedback method, comprising:
     determining a first precoding matrix W1 in a set of first precoding matrices (Rahman: Figures 10 and 11 with [0167-0170] – corresponds to W1 precoding matrix. See also [0136-0137].), and determining a first precoding matrix index value corresponding to the first precoding matrix W1 (Rahman: [0146-0147] – corresponds to PMI per W1 and W2.), the first precoding matrix W1 consisting of beam groups for a plurality of antenna groups of an antenna array (Rahman: Figure 9 with [0136-0137] – groups of antennas of an array are indexed. See also 1 and W2. See also [0150-0158]. See also Figures 10 and 11 with [0167-0170].);
     determining a second precoding matrix W2 in a set of second precoding matrices (Rahman: Figures 10 and 11 with [0167-0170] – corresponds to W2 precoding matrix. See also [0136-0137].), and determining a second precoding matrix index value corresponding to the second precoding matrix W2 (Rahman: [0146-0147] – corresponds to PMI per W1 and W2.), the second precoding matrix W2 comprising a beam selection section for selecting beams from the beam groups for each antenna group (Rahman: Figure 9 with [0136-0137] – groups of antennas of an array are indexed. See also [0145-0146] – when PMI reporting is enabled, UE reports a two component PMI comprising W1 and W2. See also [0150-0158]. See also Figures 10 and 11 with [0167-0170].) and a phase adjustment section for adjusting phases among the plurality of antenna groups (Rahman: [0121-0126], [0146-0147], [0175-0176], [0240-0241], and [0329-0331] – corresponds to a co-phase (adjustment) at W2 for the group of antennas.); and
     feeding back the first precoding matrix index value and the second precoding matrix index value to an access device (Rahman: [0120-0127] and [0140-0147] – UE reports PMI per W1 and W2.), selecting, by the access device, corresponding precoding matrices from the set of first precoding matrices and the set of second precoding matrix in accordance with the first preceding matrix index value and the second precoding matrix index value (Rahman: [0174-0178], [0181], [0217-0220], and [0239-0230] – description includes the CQI/PMI/RI feedback from UE to 1 and W2 at base station/eNB/access point. See also [0235].), and implementing calculation on the selected precoding matrices to obtain a precoding matrix W for data transmission (Rahman: [0247-0257] – a precoding matrix W is constructed from W1 and W2 as W = W1W2.).
            Regarding Claim 6, Rahman discloses the CSI feedback method according to claim 1, further comprising:
     acquiring a channel measurement result, and determining codebook parameters of a codebook in accordance with the channel measurement result (Rahman: [0146-0150] and [0179-0181] – corresponds to CSI-RS measurements reported by UE for PMI in a pair of W1 and W2 that form a codebook.), a set of the first precoding matrices W1 forming a first codebook (Rahman: [0146-0147] – corresponds to PMI per W1 and W2, wherein both W1 and W2 are precoders for first and second codebook.), a set of the second precoding matrices W2 forming a second codebook (Rahman: [0146-0147] – corresponds to PMI per W1 and W2, wherein both W1 and W2 are precoders for first and second codebook.), a set of the precoding matrices for data transmission acquired after the calculation forming the codebook (Rahman: [0247-0257] – a precoding matrix W is constructed from W1 and W2 as W = W1W2.); and
     feeding back the codebook parameters to the access device (Rahman: [0146-0147], [0173-0176] – corresponds to feeding back codebook information related to W1 and W2.), or determining one or more parameters corresponding to the codebook parameters in accordance with a predetermined mapping relationship between the codebook parameters and the one or more parameters and feeding back the one or more parameters to the access device (Rahman: [0177-0179] – corresponds to one or more codebook parameters being fed back from the UE, the codebook parameters including beam group information mapped to PMI.).
             Regarding Claim 7, Rahman discloses the CSI feedback method according to claim 1, further comprising:
     receiving one or more parameters from the access device (Rahman: [0177-0179] – corresponds to UE receiving information elements in RRC signaling.); and 
     determining codebook parameters corresponding to the one or more parameters in accordance with a predetermined mapping relationship between the codebook parameters and the one or more parameters, or receiving all the codebook parameters from the access device (Rahman: [0177-0179] – corresponds to one or more codebook parameters being fed back from the UE, the codebook parameters including beam group information mapped to PMI.).
            Regarding Claim 8, Rahman discloses the CSI feedback method according to claim 6, wherein the codebook parameters comprise one or more of the quantities: quantity M of the antenna groups of the antenna array (Rahman: [0258-0260] – suggested by an indication of a number of beams per beam group.), a grouping mode of the antenna groups of the antenna array (Rahman: [0258-0260] and [0274-0275] – interpreted to correspond to a mapping of antenna ports and an oversampling factor.), the quantity N1, of the antenna elements in each antenna group (Rahman: [0255-0260] – corresponds to N1 and/or N2 as a number of antenna ports in a group.), the quantity of rows and columns of the antenna elements in each antenna group (Rahman: [0248-0260] – corresponds to a number of ports per a sampling rate of the beams in the precoding matrix (Rahman: [0258-0260] – corresponds to oversampling rates.), and a constitution mode of the beam groups for each antenna group in W1 (Rahman: [0258-0260] – corresponds to beam group spacing and beam spacing, or configuration.).

            Claims 9-11, directed to a method embodiment, recites similar features as claims 1 and 8 and are therefore rejected upon the same grounds as claims 1 and 8. Please see above rejections of claims 1 and 8.
            Claims 22 and 23, directed to apparatus embodiments of claims 1 and 9, respectively, and are therefore rejected upon the same grounds as claims 1 and 9. Please see above rejections of claims 1 and 9. Rahman further discloses the apparatuses comprising processor, transceiver, and memory in at least Figures 3A and 3B, respectively.
            Claims 28-30, dependent upon claim 24, recite similar features as claims 6-8, respectively, and are therefore rejected upon the same grounds as claims 6-8. Please see above rejections of claims 6-8.

Allowable Subject Matter
9.          Claims 2-5 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

US PGPub 2013/0058424 A1 to Enescu et al. at [0050-0056], [0065], [0107], [0114-0122];
US PGPub 2018/0198497 A1 to Wei et al. at [0004], [0015], [0053], [0094], [0113], [0131].

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 27, 2021